Citation Nr: 9924123	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
injury, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a right knee 
injury, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
August 1993.  

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied the veteran's claims for entitlement to 
increased evaluations for left and right knee injuries and a 
lumbosacral strain. 

In September 1998 the RO granted entitlement to a separate 10 
percent evaluation for osteoarthritis of the left knee.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The veteran has no more than slight instability or 
subluxation of the left knee.  

2.  The veteran does not have limitation of right knee 
flexion to 30 degrees.  

3.  The veteran has limitation of back excursion up to 25 
percent during repetitive bending, stooping and use with 
complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Code 5257 (1998).  



2.  The criteria for an evaluation in excess of 10 percent 
for a right knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003-5257 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  It is 
essential, both in examinations, and in the evaluation of 
disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. §§ 4.1, 4.2, (1998). 


While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  


Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  


A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  A mild case is appropriately rated 10  
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 40 percent rating is assigned for a severe lumbosacral 
strain where there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  When there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position a 20 percent 
rating is assigned.  When there is characteristic pain on 
motion a 10 percent rating is assigned.  A 0 percent rating 
is assigned for slight subjective symptoms.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Multiple ratings can be 
assigned using different diagnostic codes if none of the 
symptoms or criteria for a rating under a diagnostic code are 
duplicative of, or overlap the symptoms or criteria for the 
other diagnostic code under consideration.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

The VA General Counsel has issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97.  In order for separate ratings 
to be assigned there must be at least a noncompensable degree 
of additional disability.  




In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The VA General Counsel has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  A 
corollary of the decision is that ratings cannot be assigned 
for both limitation of motion and intervertebral disc 
syndrome without violating the prohibition against pyramiding 
of ratings because intervertebral disc syndrome has been 
found to implicate limitation of motion.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.



When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).  


Factual Background

The veteran filed his claim for entitlement to increased 
evaluations in January 1996.  He reported that symptoms in 
both knees were increasing in severity, with the left knee 
being worse.  He reported that he had pain in the knees and 
back and he felt that his knee pain was throwing off his gait 
and exacerbating his lumbosacral strain.  He reported that he 
had worked as a roofer but could not perform actual roofing 
duties any longer due to his physical condition.  He noted 
that he was working in a position bidding for roofing jobs.  

Records from the veteran's private physician were received.  
These records show care from 1993 to 1995.  The veteran 
reported back pain in November 1993 and March 1994.  No 
specific findings were made.  In April 1994 he injured his 
right knee at work.  X-rays were normal.  In July 1994 the 
veteran reported back pain resulting from falling from a 
roof.  He continued to report back pain in September 1994.  

In a May 1995 hospitalization report pertaining to a right 
inguinal hernia the veteran did not claim left knee or back 
pain.  He denied any pain or swelling of the joints.  During 
a hospitalization in August 1995 for left ureteral 
obstruction, the veteran reported a right knee arthroscopy in 
the military.  He did not claim any low back or left knee 
symptoms.  He did report that he was a professional bull 
rider and had a number of injuries related to that for which 
he had not sought care.  

In November 1995 the veteran reported right knee pain.  The 
impression appears to have been a strain.  



The veteran underwent VA examinations in June 1996.  He 
reported only injuries in service to the knees and back.  He 
told the doctor that he had aching when bending his knees.  
He stated that he could run for one-half mile or use an 
exercise cycle for 10 minutes but would experience burning 
pain in the knee.  He denied locking and pain with walking.  
With respect to the low back, the veteran reported pain in 
the back and pain shooting down the right buttock into the 
right thigh.  

On examination the veteran was in no apparent distress.  When 
standing his left shoulder was slightly lower than the right, 
and he showed a slight left pelvic tilt.  He leaned his neck 
slightly to the right.  Range of motion of the lumbar spine 
was 90 degrees of flexion, 25 degrees extension, and 25 
degrees left and right lateral flexion.  Right knee range of 
motion was from 0 degrees extension to 120 degrees flexion.  
Left knee range of motion was from 0 degrees extension to 140 
degrees flexion.  There were well-healed arthroscopic ports 
in the right knee.  There was no tenderness, laxity or 
instability shown for either knee.  The assessment was 
degenerative disc disease of the lumbosacral spine and 
degenerative joint disease of the knees bilaterally.  

X-rays showed minor degenerative changes of the knees and 
only minor disc space narrowing at L5-S1.  

In October 1996 the veteran submitted a notice of 
disagreement.  He maintained that his bilateral knee 
condition was causing him increasing pain and problems.  He 
reported that he could not walk for any length of time 
without excruciating pain in both knees.  He felt that 
resultant limping exacerbated back pain.  He wrote that his 
back pain would run down to his hips and thighs, and was 
often completely debilitating.  He was seeking a 20 percent 
evaluation for each knee and at least a 20 percent evaluation 
for his back.  

In his substantive appeal submitted in January 1997 he 
repeated the same contentions but added that he felt that he 
had neurological problems as a consequence of his low back 
strain based on symptoms including pain, numbness and 
tingling in his lower extremities.  He contended that he had 
several occasions of locking of his right knee and had fallen 
or nearly fallen as a result.  He also reported that both 
knees had given out on numerous occasions without warning.  
He denied that he had full motion in his knees and back and 
asserted that at times he was virtually unable to get out of 
bed or bend over to tie his shoes.  

In March 1997 the veteran wrote to the RO asserting that in 
February 1997 his knee gave out causing him to fall.  He felt 
that this exacerbated his back and caused him to also 
reinjure his other knee.  He stated that he had constant pain 
in his knees and back, and was referred for physical therapy.  

Additional records from his private physician show that the 
veteran complained of knee pain in February 1997.  There was 
some swelling in the left knee.  There was also a positive 
anterior Drawer sign, and some sponginess of the medial knee 
was noted.  The doctor noted that there was some laxity of 
the anterior cruciate ligament (ACL).  It was recommended 
that he use a knee brace and obtain physical therapy.  

Physical therapy notes were obtained.  It appears that the 
veteran obtained physical therapy to the left knee with 
ultrasound.  In March 1997 the veteran reported a constant 
burning sensation in the medial left knee and some popping 
with movement.  He reported that the pain was worsened with 
walking, sitting or lying with the knee in flexion or 
extension, or with pressure on the knee.  He stated that he 
had nocturnal pain.  It appears active range of motion was 
from -40 degrees extension with tightness of the 
posteromedial knee and pain to 95 degrees flexion with 
burning in the medial knee.  There was some pain on valgus 
stress.  He resisted flexion at 60 degrees with pain.  He 
also appears to have resisted extension.  There was 
tenderness to palpation at the anteromedial knee.  The 
impression was a possible medial meniscus, anterior 
collateral ligament (ACL), and medial collateral ligament 
(MCL) injury.  

A March 1997 Magnetic Resonance Imaging test (MRI) of the 
left knee was normal.  

The veteran was seen again in April 1997 for left knee pain.  
He reported knee pain with full extension of the knee.  The 
doctor wrote that the veteran had instability of the left 
knee over the MCL and some tenderness of the medial meniscus.  
A knee brace was provided.  Later the same month the veteran 
complained of knee and back symptoms.  He complained of whole 
back pain.  It was noted that therapy had been provided to 
the spine.  

Additional VA examinations were conducted in April 1998.  The 
examiner verified that he had reviewed the veteran's claims 
folder.  The veteran reported left knee pain.  The examiner 
noted that x-rays in October 1996 were "fairly 
unrevealing."  The veteran complained of left knee pain of 
variable intensity.  The knee reportedly did not swell or 
give way.  With regard to the right knee, the examiner noted 
that the veteran had arthroscopic surgery on the knee.  In 
June 1996 the veteran had a "fairly unremarkable" physical 
examination and x-rays showed minimal osteoarthritic changes.  
Present complaints included knee pain of variable intensity. 

The veteran was able to work running his own company as a 
roofing contractor and apparently his knees did not prevent 
him from doing so.  He did feel that his knees were an 
"inconvenience" on the job and he felt that he could work 
more quickly if he did not have knee pain.  

The veteran also reported low back pain.  June 1996 x-rays 
were interpreted as only showing a vacuum phenomenon at L5-
S1.  The veteran complained of mild back soreness.  He did 
not give a history of radicular pain or back surgery.  

On examination the veteran was in no acute distress.  The 
right knee was cool without effusion.  Range of motion was 
from 0 degrees extension to 140 degrees flexion.  The MCL and 
lateral collateral ligaments (LCL) were intact as were ACL 
and posterior cruciate ligaments (PCL) by Lachman's test.  
Patellar inhibition test was negative.  No crepitus was 
noted.  

The left knee range of motion was from 0 degrees extension to 
142 degrees flexion.  There was minimal laxity of the MCL and 
the ACL by Lachman's test.  The LCL and PCL were intact.  
Patellar inhibition test was negative.  No crepitus was 
detected.  

On examination of the back there was a normal lordotic curve 
without paravertebral spasm.  Straight leg test was negative 
bilaterally.  The veteran had 88 degrees of flexion, 28 
degrees of extension, 38 degrees of lateral extension to the 
right, 36 degrees of lateral extension to the left, and 
rotation to 34 degrees bilaterally.  Neurological examination 
showed symmetrical deep tendon reflexes of 2+ at the knees 
and ankles.  Babinski was absent.  Gait was unremarkable.  
The veteran was using no braces or assistive devices.  

The impression was osteoarthritis of both knees and 
lumbosacral spine degenerative disc disease.  X-rays showed 
bilateral mild degenerative changes in both knees.  There was 
a large bone spur on the left.  X-rays of the lumbosacral 
spine showed very mild narrowing of the L5-S1 disc space.  
Otherwise the films were unremarkable.  

In August 1998 the examiner provided supplemental reports to 
address DeLuca factors.  In the first report, the examiner 
noted that diagnoses were confirmed by x-rays.  He noted that 
the veteran felt that in his job as a roofing contractor he 
could move more quickly if he did not have knee and back 
pain.  The examiner stated that upon review of the claims 
folder he felt that repetitive squatting and bending 
associated with the veteran's work would lead to an estimated 
10 percent diminishment of excursion, strength, speed, 
coordination, and endurance.  

In the second report, the examiner added that the veteran's 
work involved bending and stooping on top of grooves and 
around structures.  He estimated that repetitive bending and 
climbing of ladders would result in a 25 percent diminishment 
of excursion, strength, speed, coordination, and endurance of 
the knees and back.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  All 
identified records have been requested, and multiple VA 
examinations have been provided.  The veteran requested local 
RO hearings on several occasions but canceled all hearings 
and did not reschedule them.  

As for functional limitation, the veteran's statements and 
history show that the veteran has complained of functional 
limitation including pain.  Factors relevant to assessment of 
functional limitation, including pain, weakness, and 
instability have been addressed in the medical evidence of 
record, and the impact of the veteran's knee disorder on his 
everyday function has also been adequately explored.  On VA 
examination, upon consideration of DeLuca, the VA examiner 
found that the veteran's functional limitation during certain 
physical activities (specifically those engaged in by the 
veteran at work) would result in up to a 25 percent reduction 
in excursion (or motion) of each knee and of the back.  

The veteran currently receives a 10 percent evaluation for 
residuals of a right knee injury rated as "5003-5257."  The 
evidence shows mild or minor degenerative arthritis.  However 
virtually no objective impairment has been shown.  

On the 1996 VA examination, flexion was limited to 120 
degrees.  On the 1998 VA examination limitation of flexion 
was to 140 degrees - essentially normal for VA purposes.  See 
38 C.F.R. § 4.71a, plate II.  On examination there was no 
swelling, crepitus, pain, or the like.  

The examiner later added that with repeated bending, 
squatting, and climbing (such as the veteran would do at 
work) he might be expected to lose up to 25 percent of his 
knee excursion or flexion, strength, speed, coordination and 
endurance.  However, even taking into consideration this 25 
percent diminishment, the veteran's limitation of knee motion 
would not approach limitation of flexion to 30 degrees - the 
degree of limitation required for a 20 percent evaluation.  
The veteran has shown no loss of extension.  See also DeLuca; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  

The veteran cannot receive separate evaluations for both 
arthritis and subluxation or lateral instability pursuant to 
VAOPGCPREC 23-97.  No instability of the left knee was shown 
on examination.  While the VA examiner in 1998 found that 
with certain movements the veteran might experience a 25 
percent reduction in strength, excursion, strength, speed, 
and endurance he did not find that use would result in 
increased laxity or instability.  Furthermore, even 
considering the VA examiner's opinion on loss of excursion 
with use, he does not have (or nearly approach) limitation of 
flexion to 60 degrees (loss of 80 degrees of flexion) which 
is required for a noncompensable evaluation and therefore for 
separate evaluations.  See VAOPGCPREC 23-97.  

The veteran is currently receiving a 10 percent evaluation 
for residuals of a left knee injury pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, indicating a mild knee 
disability or recurrent subluxation or lateral instability.  
He is receiving a separate 10 percent evaluation for 
osteoarthritis of the left knee.  An evaluation in excess of 
10 percent for recurrent subluxation or instability is not 
available under Diagnostic Code 5257 unless there is moderate 
subluxation or lateral instability.  

Private medical records and VA examinations results show only 
mild laxity or mild instability.  There is no medical 
evidence of a moderate degree of instability or subluxation.  
While the VA examiner in 1998 found that with certain 
movements the veteran might experience a 25 percent reduction 
in strength, excursion, strength, speed, and endurance he did 
not find that use would result in increased laxity or 
instability.  

As for limitation of knee motion, on the 1996 VA examination, 
the veteran had 140 degrees of motion (from 0 degrees full 
flexion to 140 degrees flexion).  As noted before, this is 
essentially normal range of motion.  During private physical 
therapy in March 1997 the veteran had 135 degrees of motion 
of the knee (-45 degrees extension to 90 degrees flexion).  
Motion was accompanied by tightness on full extension, and a 
subjective burning sensation on flexion.  He resisted the 
last 30 degrees of flexion, reporting pain.  On his VA 
examination in 1998 range of motion was from 0 to 142 
degrees.  There was no patellar inhibition.  As noted 
previously the examiner considered the DeLuca factors and 
expressed the opinion that with repeated bending stooping and 
climbing the veteran would be expected to have a 25 percent 
diminishment of excursion, as well as of strength, speed, 
coordination, and endurance.  

An evaluation in excess of 10 percent is not supported for 
osteoarthritis of the left knee unless there is limitation of 
flexion to 30 degrees, or limitation of knee extension to 15 
degrees.  Even if, as is the opinion of the VA examiner, the 
veteran has a 25 percent reduction in his knee excursion 
(which was essentially normal or full on VA examination) and 
other functional capacity he does not meet or approximate the 
degree of limitation of motion required for a 20 percent 
evaluation for arthritis.  Flexion would not be limited to 
even close to 30 degrees.  

With regard to the back, the veteran's disorder is evaluated 
as 10 percent disabling.  This is consistent with mild 
limitation of motion or mild intervertebral syndrome.  It is 
also consistent with a lumbosacral strain manifested by 
characteristic pain on motion.  

It should be noted that the veteran did not report to VA 
examiners that he was a professional bull rider.  Arguably 
this activity could be relevant to the condition of the 
veteran's back.  However, since there is no evidence of 
record that the veteran suffered any specific back injury as 
a result of bull riding, there is no basis upon which to 
disassociate disability from bull riding (if any) from that 
due to the service connected disability.  

On VA examination in 1996, the veteran had flexion to 90 
degrees.  He had 25 degrees of backwards and lateral 
extension.  There was no finding of pain, but the veteran did 
stand at a slight tilt.  He was in no apparent distress.  
When the veteran was examined in 1998 by VA the ranges of 
motion were generally improved.  He had 88 degrees of 
flexion.  He could extend backwards to 28 degrees.  Lateral 
extension was to 38 degrees on the right and 36 degrees on 
the left.  Rotation was to 34 degrees bilaterally.  There was 
no spasm, and the lordotic curve was normal.  Gait was 
unremarkable and the veteran was wearing no assistive 
devices.  As with the knees the examiner felt that with 
climbing, bending, and stooping the veteran would experience 
up to a 25 percent reduction in strength, excursion (motion), 
speed, coordination and endurance.  

The criteria for a higher evaluation of 20 percent have not 
been met.  Rating the disorder as a lumbar strain, there 
would have to be muscle spasm on extreme forward bending, or 
loss of lateral spine motion unilaterally in the standing 
position.  Neither finding has been made on VA examination or 
in medical records at any time since the veteran filed his 
claim.  The veteran's range of lumbar spine motion is at 
worst mildly reduced, even taking into consideration the 
opinion of the VA examiner that excursion, strength, 
coordination, speed and endurance could be reduced by as much 
as 25 percent with repeated bending, stooping and the like.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca.  

The veteran has reported recurrent attacks of symptoms of 
back pain and neurological symptoms into the extremities.  He 
feels that he has sciatica and that his symptoms are 
indicative of at least moderate impairment.  Even assuming 
that intervertebral disc syndrome is part of the service 
connected disability, unfortunately, while there is a 
diagnosis of degenerative disc disease there is no objective 
evidence of sciatica or neurological impairment from the 
back.  The treatment records do not show recurrent attacks of 
symptoms - only periodic treatment.  The evidence as a whole 
does not support that the veteran has a moderate case of 
intervertebral disc syndrome.  


Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
considered the veteran for increased compensation under such 
criteria.  

While the veteran reported some difficulty performing job 
tasks, he was obviously working and apparently owned his own 
business.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service 
connected left knee disability, beyond that contemplated by 
the rating schedule, such as frequent periods of 
hospitalization or marked interference with employment due to 
the service connected disorder.  Therefore, there exists no 
basis upon which to refer the veteran's case to the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury is denied.  

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

